DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/617,528, filed on January 15, 2018.
Status of the Claims
Amendments to claims 2, 7 and 9 have been entered.
No claims have been added or canceled.
Accordingly, claims 1-20 are currently pending.
Response to Applicant’s Remarks
Applicants has corrected the drawings.  As such, the drawing objection is withdrawn.
Regarding the 112(b) rejection of claims 1, 5, 13 and 17, applicant argues that the waveform transmission module is a transmitter and that the waveform transmission module 130 both generates and transmits a radar signal.  See Remarks 3 (citing Spec. 30 “a waveform transmission module (a transmitter) 130 of the radar sensor 102 of vehicle 104 generates and transmits a radar signal 120…”).  
In response, the Spec. at Par. 51 states “the waveform generator 610, transmitter unit 620, and Tx antenna 630 may all be part of a waveform transmission module (a transmitter) 130 (refer to FIG. 1B) of a radar sensor 102 (refer to FIG. 1A) of the vehicle (e.g., refer to vehicle 104 of FIG. 1A).”  Based on applicant’s logic, the transmitter 130 may comprise a waveform generator 610, transmitter unit 620, and Tx antenna 630.  It is ambiguous to describe a 
Regarding the 112(b) rejection of claim 9, applicant states that information such as an IPV6 address may be encoded onto a [transmitted] waveform.  See Remarks 2 (citing Spec. Par. 22).  
In response, the rejection of claim 9 under 112(b) has been withdrawn.  
Regarding the prior art rejection of claims 1 and 13, applicant argues that Rao (and, in particular, of paragraph [0065]) does not disclose “a waveform transmission module adapted to generate phase-coded waveform based on a set of concatenated orthogonal sequences.”  See Remarks 5.  Applicant further argues that the spreading code in Rao is simply concatenated with zeros for FFT purposes.  See Remarks 7.  
In response, applicant correctly points out that examiner also cited to Zadoff-Chu sequences in Par. 52 of Rao.  See Remarks 5.  Applicant did not address Zadoff-Chu codes even though the feature “phase-coded waveform based on a set of concatenated orthogonal sequences” in claim 1 was further limited to “Zadoff-Chu (ZC) sequences” in claim 2.  Zadoff-Chu sequences are by definition orthogonal or inherently orthogonal.  In order to have orthogonal sequences, one sequence has to be orthogonal to the preceding and/or next sequence thus meeting the scope of having orthogonal sequences concatenated together.  As such, examiner does not find applicant’s argument persuasive.  
Regarding the prior art rejections of claims 7, applicant asserts that the cited art does not teach “concatenating the first orthogonal sequence multiple times with itself to form a sequence set” or “generating a phase-coded waveform from the sequence set.”  
In response, Fig. 2 shows a code generator 240 that feeds a phase modulator 230.  Examiner cited to Deadman at 19:20-30 “four concatenated gold codes”.  Rao was used to teach orthogonality.  Examiner further notes that Deadman teaches that all codes including “random” codes repeat.  See Deadman 3:24-32. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “waveform transmission module” in claims 1, 5, 13 and 7.
The language “waveform transmission module” uses a generic term “module” and is followed by functional language “adapted to generate phase-coded waveform” for claims 1 and 13 and “adapted to transmit” in claims 5 and 17.  It appears that the waveform transmission module is either the waveform generator 610 in Fig. 6 or the transmitter 620 in Fig. 6 but it is not immediately clear which.  Also, the Spec. at Par. 51 states “the waveform generator 610, transmitter unit 620, and Tx antenna 630 may all be part of a waveform transmission module (a transmitter) 130 (refer to FIG. 1B) of a radar sensor 102 (refer to FIG. 1A) of the vehicle (e.g., refer to vehicle 104 of FIG. 1A).”  See also Fig. 6 items 610, 620, 630 and 640.  It appears the specification is stating that the waveform transmission module can be any combination comprising of at least one of a waveform generator 610, transmitter 620 and a TX antenna 630.  As such, the specification does not explicitly provide any clear indication as to what structure the transmission module as claimed refers to.  Given that there is structure, a 112(a) is not warranted; however, there is a lack of clarity as to which structure is being claimed.  Please refer to 112(b).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 5, 13 and 17, the language “waveform transmission module” as claimed is unclear as to what specific structure in the specification is being referred to.  The Spec. at Par. 51 states “the waveform generator 610, transmitter unit 620, and Tx antenna 630 may all be part of a waveform transmission module (a transmitter) 130 (refer to FIG. 1B) of a radar sensor 102 See also Fig. 6 items 610, 620, 630 and 640.  It appears the specification is stating that the waveform transmission module can be any combination comprising of at least one of a waveform generator 610, transmitter 620 and a TX antenna 630.  The functional language “configured to generate phase-coded waveforms” implies that the module is the waveform generator 610 as shown in Applicant’s Fig. 6. However, the functional language “adapted to transmit” implies the transmitter 620 in Applicant’s Fig. 6.  Although dependent claims 5 and 17 appear to further limit the scope of the module to the transmitter 620, it is still unclear as to how to distinguish between the scope of the waveform generator 610 and the transmitter 620 as claimed and whether the dependent claims may even be contradicting the independent claims.  As such, the metes and bounds of claim invention cannot be determined thus the claims are indefinite.  
Dependent claims 2-6 and 14-20 are rejected for being dependent on a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US 2018/0231652) filed August 29, 2017
As to claims 1 and 13, Rao teaches a vehicle (vehicle 1) for autonomous driving (intended use; also, the specification does not appear to provide any level of specific detail for autonomous driving other than for its intended use), the vehicle comprising: 
a radar sensor (Fig. 1 shows radar interrogator 80 and radar transponder 90 and Fig. 2 shows the interrogator and Fig. 3 shows the transponder) comprising: 
a waveform transmission module (Fig. 2A item 206) adapted to generate a phase- coded waveform based on a set of concatenated orthogonal sequences (Para. [0052] “Zadoff-Chu” which are orthogonal and given that at least one sequence is orthogonal to a preceding and/or following sequence would meet the scope of orthogonal sequences concatenated together.  Another example is a sequence given in Para. [0032] that comprises of “+1, -1, +1, -1” which is at least four orthogonal symbols concatenated together); and 
a receiver (Fig. 2A 208) adapted to estimate a range (Para. [0031] “range”) and Doppler from a received echo from the phase-coded waveform (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency”).
The orthogonality of the Zadoff-Chu codes is evidenced by dependent claims 2 and 14. 
As to claims 2 and 14, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the set of concatenated orthogonal sequences are Zadoff-Chu (ZC) sequences (Para. [0052] as previously cited).
As to claims 3 and 15, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Para. [0031] “chirp” a chirp increases and/or decreases linearly and repeats thus meeting the scope of at least one of a triangle-type or saw-type).
As to claims 4 and 16, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises one of a triangle-type phase evolution or a saw-type phase evolution (Id.).
As to claims 5 and 17, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the waveform transmission module is further adapted to transmit the phase-coded waveform (Para. [0052] discusses various spreading codes that are transmitted include Zadoff-Chu).
As to claims 6 and 18, Rao further discloses the vehicle of claim 13 and radar of claim 1, wherein the receiver is further adapted to receive the echo (Fig. 1 shows transmitting and receiving).
As to claim 19, Rao further discloses the vehicle of claim 13, wherein the vehicle is one of a terrestrial vehicle, an airborne vehicle, or a marine vehicle (Fig. 1 shows a terrestrial vehicle).
As to claim 20, Rao further discloses the vehicle of claim 19, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being obvious by Deadman (US 6,614,387) in view of Rao.
As to claim 7, Deadman discloses a method for generating a radar signal (6:10-16 “Each apparatus 70 comprises a radar interrogator (I) 80 and a transponder (T) 90.”), the method comprising: 
generating a plurality of  (at least 19:44-50 “Gold Codes”) of length L (19:20-25 “127 bits length”); 
assigning a first orthogonal sequence to a radar sensor device (8:66-9:5 “Each vehicle bearing the apparatus 70 is provided with its own individual signature code comprising six concatenated MLSC’s”); 
concatenating the first orthogonal sequence multiple times with itself to form a sequence set (Id. See also 19:20-30 “four concatenated gold codes.”  Deadman at 3:24-32 further teaches that all codes including “random” codes repeat.); 
generating a phase-coded waveform from the sequence set (Fig. 2 item 240 code generator and item 230 phase modulator.  6:22-25 “phase encoded microwave radiation”); 
receiving an echo from the [transmitted] phase-coded waveform (Fig. 3 RX 500); 
correlating the echo with the phase-coded waveform to identify correlation peaks (19:40-2 “correlator unit 280 . . .”); and 
.
Although Deadman discloses that its invention is useful for Doppler radars (1:15-18) as well as improving Doppler resolution (3:35-37), Deadman never actually says it determines Doppler.  It appears that Deadman assumes this is conventional – which it is.  
Rao discloses “A sequence of correlator outputs for one particular delay corresponding to an object moving in the environment will have complex values that rotate at a rate related to the Doppler shift (Para. [0042]).”  Rao also discloses “a time series of complex correlation values for a given range bin is used to determine the Doppler frequency and thus the velocity of a target/object in the range bin (Para. [0044]).”
Correlation increases the energy containing clutter and targets without increasing noise because noise is random and the distance between the cells containing the clutter and those of the targets represent the amount of Doppler shift.  
Thus, Deadman’s disclosure that its invention is useful for Doppler radars as well as improving Doppler resolution and Rao’s teachings as to how to determine Doppler meets the scope of the limitation determining a Doppler estimate from a delay between the correlation peaks.  The motivation to combine is explicitly given by Deadman’s disclosure that its invention is useful for Doppler radars.  
As well known in the art, Gold codes are typically orthogonal.  Orthogonal codes are well-known and used to reduce mutual interference thus making it obvious to apply orthogonality to the signals to reduce interference thereby increasing efficiency.  Deadman cites a publication that demonstrates the conventionality of orthogonal Gold codes on the first page second column at the top under Other Publications by Mo-Han Fong et al.  Further, as discussed in relation to claim 1, Rao teaches orthogonal Zadoff-Chu codes.  Thus, it appears likely that the gold codes in Deadman are orthogonal, and, at the very least, it would have been obvious for a person of ordinary skill at the time of filing to use orthogonal codes to reduce mutual interference.  
As to claim 8, Deadman further discloses the method of claim 7, further comprising determining a source of the echo (1:60-67 “source to be identified . . . by demodulating it to extract its signature code.”).
Claim 10 is rejected under 35 U.S.C. 103 as being obvious by Deadman in view of Rao.  
As to claim 10, Deadman does not but Rao teaches the limitation wherein the orthogonal sequences are Zadoff-Chu (ZC) sequences (Rao:  Para. [0052] lists Zadoff-Chu codes as one of many possibilities.).  
In view of the teachings of Rao, it would have been obvious to a person having ordinary skill at the time of filing to substitute the Zadoff-Chu codes in Rao with the Gold codes in Deadman in order to spread the codes thereby having the same predictable result of reducing interference.  See MPEP 2143 I. Exemplary Rationales (B).  Also, the Zadoff-Chu codes are inherently orthogonal thus having advantage of reducing mutual interference.  
As to claims 11 and 12, Deadman discloses Doppler radar equipped vehicles (1:16) but does not disclose chirp wave forms, i.e. triangular or sawtooth waveforms, however; chirp waveforms are conventional for use in Doppler radar equipped vehicles because traditionally an improvement in one resolution, i.e. Doppler, costs in another resolution, i.e. range.  The chirp waveform allows the artisan to improve both.  Thus it would be obvious for one of ordinary skill to apply a linearly increasing/decreasing waveform to improve overall resolution. Thus, Deadman in view of official notice meets the scope of the following limitations: wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (claim 11) and wherein the phase-coded waveform comprises one of a triangle-type phase evolution or a saw-type phase evolution (claim 12).  If applicant would like to request 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Rao does not disclose extracting an IPV6 address from an echo.  
Anvari (US 10,591,590) discloses “transmitting a coded signal like an IP address” but is directed to a wireless communication sensor instead of radar and does not specify an IPV6 address.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648